DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, respectively, of US Patent 10,902,542.  Although the conflicting claims are not identical, they are not patentably distinct from each other because including the limitations for the horizontal configuration as opposed to the vertical configuration would have been obvious to one of ordinary skill in the art.  
Limitations of the present invention and corresponding US Patent 10,902,542 are listed in the following table for claim 1.
Claim 1 of Present Invention
Claim 1 of Patent 10,902,542
An apparatus to detect watermark modifications, the apparatus comprising:
An apparatus to detect watermark modifications, the apparatus comprising:
means for encoding a first watermark in a first media signal obtained from an output of a media device to obtain a second media signal encoded with the first watermark and a second watermark, the second watermark already encoded in the first media signal obtained from the output of the media device;
memory including computer readable instructions; and a processor to execute the computer readable instructions to at least: encode a first watermark in a first media signal obtained from an output of a media device to obtain a second media signal encoded with the first watermark and a second watermark, the second watermark already encoded in the first media signal obtained from the output of the media device, the first media signal corresponding to a broadcast signal received by the media device, the first watermark associated with a first watermark layer;
means for decoding the first watermark and the second watermark from the second media signal, the means for decoding to:

determine, from the second media signal, a first metric corresponding to the first watermark;
determine, from the second media signal, a first metric corresponding to the first watermark;
determine, from the second media signal, a second metric corresponding to the second watermark; and
determine, from the second media signal, a second metric corresponding to the second watermark encoded in the second media signal, the second watermark associated with a second watermark layer different from the first watermark layer; and
means for outputting, based on the first metric and the second metric, an indication of whether the second watermark has been modified.
output, based on the first metric and the second metric, an indication of whether the second watermark has been modified.


3.	Claims 7-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, respectively, of US Patent 10,366,466.  Although the conflicting claims are not identical, they are not patentably distinct from each other because including the limitations for the horizontal configuration as opposed to the vertical configuration would have been obvious to one of ordinary skill in the art.  
Limitations of the present invention and corresponding US Patent 10,366,466 are listed in the following table for claim 7.
Claim 7 of Present Invention
Claim 1 of Patent 10,366,466
A system to detect watermark modifications, the system comprising:
A system to detect watermark modifications, the system comprising:
means for encoding a second watermark in a sampled media signal obtained from a received broadcast signal, the sampled media signal already encoded with a first watermark that was included in the received broadcast signal;
a watermark encoder to encode a second watermark in a sampled media signal obtained from a received broadcast signal, the sampled media signal already encoded with a first watermark that was included in the received broadcast signal;
means for decoding the first watermark and the second watermark from the sampled media signal;
a watermark decoder to detect the first watermark and the second watermark in the sampled media signal; 
means for comparing a first metric determined for the first watermark and a second metric determined for the second watermark to determine whether the first watermark was modified prior to being included in the received broadcast signal; and
a watermark modification evaluator to compare a first metric determined for the first watermark and a second metric determined for the second watermark to determine whether the first watermark was modified prior to being included in the received broadcast signal; and 
means for revising ratings data corresponding to the received broadcast signal when the first watermark is determined to have been modified prior to being included in the received broadcast signal.
a ratings server to revise ratings data corresponding to the received broadcast signal when the first watermark is determined to have been modified prior to being included in the received broadcast signal.


4.	Claims 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, respectively, of US Patent 10,102,602.  Although the conflicting claims are not identical, they are not patentably distinct from each other because including the limitations for the horizontal configuration as opposed to the vertical configuration would have been obvious to one of ordinary skill in the art.  
Limitations of the present invention and corresponding US Patent 10,102,602 are listed in the following table for claim 14.
Claim 14 of Present Invention
Claim 1 of Patent 10,102,602
A watermark modification detector comprising:
A watermark modification detector comprising: 
means for encoding a second watermark in a sampled media signal obtained from a broadcast media signal received by a media device, the sampled media signal including a first watermark that was included in the broadcast media signal;
a watermark encoder to encode a second watermark in a sampled media signal obtained from a broadcast media signal received by a media device, the sampled media signal including a first watermark that was included in the broadcast media signal; 
means for decoding the first watermark and the second watermark from the sampled media signal; and
a watermark decoder to detect the first watermark and the second watermark in the sampled media signal; and 
means for comparing a first strength metric determined for the first watermark and a second strength metric determined for the second watermark to determine whether the first watermark was modified prior to being encoded in the broadcast media signal that was received by the media device.
a watermark modification evaluator to compare a first strength metric determined for the first watermark and a second strength metric determined for the second watermark to determine whether the first watermark was modified prior to being encoded in the broadcast media signal that was received by the media device.



Allowable Subject Matter
5.	Claims 1-20 are allowable over the prior art and are allowed if the obviousness-type double patenting rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667